department of the treasury internal_revenue_service washington d c contact person tdentification number contact number employer_identification_number form required to be filed tax years tax exemft anc government entities division release number release date date may uil code dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c government entities division date date m the organization state state of incorporation date date of incorporation street building address x officer y officer contact person identification_number contact number fax number employer_identification_number uil nos dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m are a state public benefit corporation formed on date article il section a of your articles of incorporation provides that you are organized for charitable purposes article iv further provides that you are organized exclusively for charitable religious educational and scientific purposes within the meaning of sec_501 of the internal_revenue_code your articles of incorporation as well as article of your bylaws further state that the primary objectives and purposes of the organization are to provide housing resident care and or occupational skills training to individuals and or families letter cg catalog number 47628k oe your application form_1023 provides that you will initially purchase a single_family_residence in need of repair you will complete the necessary repairs to bring the house to its highest market_value you will then sell the house at fair_market_value for cash the sale price will be based on the appraised value of the property the proceeds from this sale will be used to purchase additional houses to be remodeled and then sold 20' _ you provided a detailed listing and schedule for the in your letter dated february acquisition refurbishing and sale of properties specifically you provided information regarding a property you are considering purchasing located on street you stated that you will try to purchase the property for dollar_figure property which includes a cushion you will have approximately dollar_figure plus you will have additional selling_expenses for a total approximate cost of dollar_figure anticipate selling the property for dollar_figure state that the estimated net revenue from the sale of street will be dollar_figure explained why you intend on selling this property at a substantial profit the expected appraised value of the property you refurbish the ‘in other expenses _ you will spend approximately you have not you you will also provide a maximum of ' of the sales_price in the form of a loan to the buyer this will be used for the down payment of the house and you will forgive this debt upon the buyer remaining in the home for a period of years in the transaction detailed in your ‘ to response dated february you state that you will gift the buyer which will be forgivable after years of occupancy the purchaser will be required and you will also carry back a second mortgage in the amount of to acquire a loan for dollar_figure ' of the purchase_price in order to qualify for this program a family must meet an initial annual income criteria ‘ of the specifically your program will be limited to families whose income is less than states that your sales will median income for the area your response dated january be directed towards purchasers that have a credit score of or more and sufficient income but whose income does not exceed the income limitations described above you state that you will not require the buyer to qualify for any specific loan program you state that there are sufficient loan programs available in the conventional and sub-prime sector to provide purchase money financing you will also consider financing the purchase transactions yourself and reselling the notes and deeds of trust into the secondary market ‘ you will not conduct any specific educational programs to ensure that the buyers are able to acquire and keep safe decent and sanitary homes your response dated january also states that as part of the initial consultation and the purchase contract the purchaser will be required to stipulate that they will keep the property and living quarters in a safe decent and sanitary condition you also state that you will inspect the property annually in order to verify if the home is occupancy and to verify that the property is being kept safe decent and sanitary not occupied by the buyer or the home is not being kept in a safe decent and sanitary condition the buyer will be considered in default of his obligations you will not conduct any specific educational programs to ensure that the buyer can acquire and keep affordable homes and prevent default on their mortgages you state that default consideration will begin from the initial application when you obtain information regarding the letter cg catalog number 47628k purchaser's credit and ability to pay you state that this will serve as an indication of the purchasers desire to pay you indicated that your sources of financial support in order of size would be from the self sustaining exempt_activities described above the resale of single family residences from grants from governmental agencies from gifts and grants from private contributors and from charity dinners the board_of directors and the officers of m are x and y husband and wife x ‘s business experience includes real_estate private money mortgage lending real_estate development and property management x is a licensed state real_estate broker you state that no salaries or any form of reasonable_compensation have yet been determined however article section of your bylaws discusses additional reasonable_compensation for directors it states that there will be a beginning monthly salary of dollar_figure shall have been implemented coordinated and or overseen raised from event sales proceeds and transactions a maximum reasonable combined director compensation shall not exceed dollar_figure of gross_proceeds resulting - of gross_proceeds from the sales of any and all real_estate of gross_sales resulting from auction retail activities olus a percentage of the following activities that of donations contributions in any calendar_year law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section to meet either the organizational_test or the operational_test it is not exempt if an organization fails sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes if exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private is necessary for an organization to establish that it is not interest to meet this requirement it organized and operated for the benefit of private interests sec_1 c -1 d of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education letter cg catalog number 47628k sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number of importance of truly nonexempt purpose if substantial in nature will exempt purposes in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans letter cg catalog number 47628k revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration level situation describes an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_76_408 1976-2c b holds that an organization that provides interest-free home repair loans in who are unable to obtain loans elsewhere qualifies for exemption from federal_income_tax under sec_501 of the code because it is operated exclusively for charitable purposes a badly deteriorated urban residential area to low-income homeowners revrul_2006_27 r b discusses whether organizations that otherwise meet the requirements of sec_501 of the internal_revenue_code and are described in the situations below operate exclusively for charitable purposes letter cg catalog number 47628k situation describes a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which x is located as a substantial part of its activities x makes assistance available exclusively to low- income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home x uses standards set by federal housing statutes and administered by the department of housing and urban development to determine who is a low- income individual individuals are eligible to receive assistance from x's program if they are low- income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment x also offers financial counseling seminars and conducts other educational activities to help prepare potential low- income home buyers for the responsibility of home ownership x will consider applications for assistance in connection with an applicant's purchase of any home that meets x's standards for habitability before making a grant of down payment assistance x requires a home inspection report for the property that the applicant intends to buy to ensure that the house will be habitable to fund its down payment assistance program and other activities x conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public x's grantmaking process is structured to ensure that x's staff awarding grants on behalf of x does not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to x or have made pledges or actual contributions to x further x does not accept any contributions contingent on the sale ofa particular property or properties situation describes a nonprofit corporation that is like x in all respects as set forth in situation except as follows under y's grantmaking procedures y's staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y's support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y's down payment assistance situation describes a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary letter cg catalog number 47628k housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly- constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation x's purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way x conducts its down payment assistance program establishes that x's primary purpose is to address the needs of its low-income grantees by contrast in situation y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y's grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y's reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y's operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 in situation although z does not limit its down payment assistance program to low-income recipients z's down payment assistance program still serves a charitable purpose described in a specific economically depressed sec_501 because it combats community deterioration in area that has suffered a major loss of population and jobs through a combination of counseling and financial assistance z helps low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of revrul_70_585 because zis operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 letter cg catalog number 47628k rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes in addition an organization must establish that it is not organized and operated for the benefit of private interests your board_of directors consists of x and y husband and wife who will be compensated in the future based on a percentage of the organization's profits to a maximum salary of dollar_figure each as such it appears that the organization is organized and operated to benefit and further the private interests of these individuals you have not provided sufficient information to prove that the net_earnings of the organization will not inure to these private individuals and you have not proven that the organization serves a public interest you have not proven that the salaries are commensurate with work being performed for the organization among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a housing program that does not exclusively serve a purpose described in sec_501 c charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations the organization described in revrul_67_138 was recognized as exempt under sec_501 of the code because it carried on several activities directed to assisting low-income families in obtaining improved housing including the purchasing of building sites for resale at cost you do not sell your homes to low-income individuals at cost instead you sell your homes to these individuals at current fair_market_value as determined by an appraisal additionally to assist individuals in qualifying for a conventional loan through a commercial source you offer the buyer a second mortgage in order to reduce the loan-to-value and the principle amount required on the first mortgage you do not conduct your housing program in a manner that establishes that your primary purpose is to address the needs of low-income individuals by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation and revrul_76_408 the organization described in situation of revrul_70_585 was formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization described in revrul_76_408 formed to provide interest-free home repair loans to low-income individuals who were unable to obtain loans elsewhere you are unlike these two organizations because you require the buyers to obtain their own financing through conventional channels you state that there are sufficient loan programs available in the conventional and sub-prime sector to provide purchase money financing conversely sec_501 of the code requires that the homes for sale to low-income individuals be sold to those individuals who cannot obtain financing through letter cg catalog number 47628k conventional channels the fact that a purpose of an organization is to assist low-income families in qualifying for housing under a state housing program is not sufficient to qualify the organization as exempt under sec_501 of the code -q- you have not demonstrated that your housing program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your housing program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation and only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your housing program indicates that you facilitate the sales of homes ina manner that is indistinguishable from an ordinary trade_or_business to purchase one of your homes you require that the buyer s qualify for a conventional loan and you base the sale price of the home on the appraised current fair_market_value as opposed to the cost to acquire and renovate the home moreover operating a trade_or_business to acquire renovate and resell homes is not an inherently charitable activity thus a substantial part of your activities furthers a nonexempt purpose you are similar to the organization described in airlie foundation inc v commissioner supra due to the commercial manner in which you conduct your activities you operate for a non- exempt commercial purpose rather than for a tax-exempt purpose you acquire and renovate homes in an effort to resell them above cost to low-income individuals who must qualify for a conventional loan another indication of your commercial manner is that you do not ensure that the home will be habitable or that the buyer will be able to afford to maintain the home over time also you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable specifically you state that x will provide a you are similar to situation in revrul_2006_27 based on the facts that you rely on the down payment assistant loan that will be seller years furthermore in deciding whether to forgiven if the purchaser stays in the house for is clear that you know the identity of the home provide assistance to a low-income applicant it seller and you also know the identities of other interested parties you are not similar to either in these situations the organization situation or situation in revenue_ruling limited its assistance solely to low-income individuals and provided educational programs to assist the purchasers in maintaining the housing these organizations also provided funding for its down payment assistance programs through a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public the fact that you do not operate in provided for the proposed transaction of the street property you state that you hope to acquire a charitable manner is evident in the information that you letter cg catalog number 47628k the property rehab the property and including selling_expenses have approximately dollar_figure invested in the property you anticipate that the appraised value of the property after rehab and the expected sales_price to be dollar_figure this will provide a profit of approximately dollar_figure you expect the buyer to acquire a traditional first mortgage in the amount of you will take back a second mortgage in the amount of dollar_figure down payment assistance in the amount of dollar_figure occupancy which will be forgiven after years of and you will provide a grant for it is concluded that this transaction will not be done in a charitable manner based on the following the purchaser will be required to obtain their own financing through conventional channels the home will be purchased at fair_market_value allowing you to realize a substantial profit on the sale you will not ensure that the purchaser will be able to afford to maintain the home over time and you will not provide any educational programs to the buyer approximately another indication of your substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants based on your response of january derived from the sale of capital assets with less than be derived from gifts grants and contributions therefore substantially_all of your revenue is expected to come from the sale of the properties that your primary activity is to promote and to further your private business interests is reflected in the way that you conduct the sale of the properties are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization's exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from the sale of homes is indicative of your commercial purpose in this respect you of your income will be based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that your activities exclusively serve a charitable purpose or any other purpose defined in sec_501 of the code and your proposed operations further a substantially nonexempt business_purpose therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so for more information about letter cg catalog number 47628k representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address us mail street address att room att room if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements letter cg catalog number 47628k
